Exhibit 99.1 April 2, Nova Scotia Securities Commission Securities Commission of Newfoundland and Labrador Alberta Securities Commission Saskatchewan Financial Services Commission, Securities Division The Manitoba Securities Commission New Brunswick Securities Commission Ontario Securities Commission British Columbia Securities Commission Prince Edward Island Securities Office Autorité des marchés financiers Registrar of Securities, Northwest Territories Registrar of Securities, Yukon Registrar of Securities, Nunavut Dear Sirs: RE:PETRO - CANADA Pursuant to a request from the reporting issuer, we wish to advise you of the following dates in connection with their Annual and Special Meeting of Shareholders: DATE OF MEETING: June 4, 2009 RECORD DATE FOR NOTICE: April 28, 2009 RECORD DATE FOR VOTING: April 28, 2009 BENEFICIAL OWNERSHIP DETERMINATION DATE: April 28, 2009 SECURITIES ENTITLED TO NOTICE: Common SECURITIES ENTITLED TO VOTE: Common Yours very truly, CIBC MELLON TRUST COMPANY Doug
